U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                               No. ACM 39435
                          ________________________

                             UNITED STATES
                                 Appellee
                                       v.
                        Denis J. PAQUETTE
           Lieutenant Colonel (O-5), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                            Decided 16 July 2019
                          ________________________

Military Judge: Donald R. Eller, Jr. (arraignment); Mark W. Milam.
Approved sentence: Dismissal. Sentence adjudged 25 August 2017 by
GCM convened at Ramstein Air Base, Germany.
For Appellant: Major Dustin J. Weisman, USAF; William E. Cassara,
Esquire.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Major Dayle
P. Percle, USAF; Mary Ellen Payne, Esquire.
Before MAYBERRY, JOHNSON, and POSCH, Appellate Military
Judges.
Senior Judge JOHNSON delivered the opinion of the court, in which
Chief Judge MAYBERRY and Judge POSCH joined.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                          ________________________

JOHNSON, Senior Judge:
    A general court-martial composed of a military judge alone convicted Ap-
pellant, in accordance with his pleas, of one specification of violating a lawful
general order, one specification of fraternization, and one specification of
                    United States v. Paquette, No. ACM 39435


wrongfully endeavoring to impede an investigation, in violation of Articles 92
and 134, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§ 892, 1 934. 2
Contrary to Appellant’s pleas, the military judge found Appellant guilty of one
specification of negligent dereliction of duty on divers occasions in violation of
Article 92, UCMJ. 3 The military judge sentenced Appellant to a dismissal. The
convening authority approved the adjudged sentence.
    Appellant raises five issues on appeal: (1) whether this court should set
aside the findings and sentence due to an appearance of unlawful command
influence (UCI); (2) whether the military judge’s finding of guilty of negligent
rather than willful dereliction of duty constituted a fatal variance; (3) whether
Appellant’s sentence is inappropriately severe; (4) whether Appellant was sub-
jected to unlawful influence by the Air Force Office of Special Investigations
(AFOSI) 4 and to UCI and vindictive prosecution by Appellant’s chain of com-
mand; 5 and (5) whether the Special Victims’ Counsel (SVC) unlawfully influ-
enced the proceedings against Appellant. 6 In addition, although not raised as
an issue by Appellant, we address a facially unreasonable delay in the post-
trial processing of Appellant’s case. We find no prejudicial error and we affirm
the findings and sentence.



1All references in this opinion to the Uniform Code of Military Justice (UCMJ) and
Rule for Courts-Martial are to the Manual for Courts-Martial, United States (2016 ed.).
2 Appellant pleaded not guilty by exceptions to violating the lawful general order “on
divers occasions.” In accordance with Appellant’s plea, the military judge found Appel-
lant not guilty of the excepted “on divers occasions” language.
3 The military judge found Appellant not guilty of the charged offense of willful dere-
liction of duty on divers occasions and made the finding of guilty of negligent derelic-
tion of duty by excepting the word “willfully” and substituting the word “negligently.”
In addition, the military judge found Appellant not guilty of one specification of abu-
sive sexual contact in violation of Article 120, UCMJ, 10 U.S.C. § 920.
4Appellant asserts he was subjected to UCI by the AFOSI; we analyze this assertion
as an allegation of unlawful influence in violation of Article 37(a), 10 U.S.C. § 837(a).
See United States v. Barry, 78 M.J. 70, 76–77 (C.A.A.F. 2018) (citation omitted).
5 We have carefully considered Appellant’s contentions that his chain of command com-
mitted UCI by “resolv[ing] to take him to court-martial regardless of the evidence . . .
and regardless of the lesser dispositions available,” and that his chain of command
“vindictively sought to use every possible means to overcharge” him. We find these
issues do not require further discussion or warrant relief. See United States v. Matias,
25 M.J. 356, 361 (C.M.A. 1987). We do address in the opinion infra Appellant’s allega-
tion that the AFOSI unlawfully influenced the proceedings against him.
6Appellant personally raises issues (3) (in part), (4), and (5) pursuant to United States
v. Grostefon, 12 M.J. 431 (C.M.A. 1982).


                                           2
                    United States v. Paquette, No. ACM 39435


                                  I. BACKGROUND
    On 5 May 2016, Appellant assumed command of an expeditionary air base
squadron located in a camp on a host nation air base in North Africa. At the
time, Appellant was a C-17 pilot with nearly 17 years of service; this was his
first squadron command. The unit was newly-established when Appellant ar-
rived and he was its first commander. During Appellant’s tenure as com-
mander approximately 90 personnel were present at the camp, most of them
Air Force members with some contractor employees. All personnel lived and
worked in a very confined area of the air base which was estimated to be the
size of a football field, excluding a nearby hangar and athletic track. Appellant
was one of only three officers assigned to the squadron, the other two being
captains at the time.
   Multiple witnesses described Appellant’s leadership style as relaxed, with
an emphasis on personal relationships and keeping up morale in a confined
and relatively austere living environment. Some members of the squadron felt
Appellant’s leadership style helped maintain morale and contributed to the
unit’s success. Others soon became concerned by Appellant’s behavior, partic-
ularly with respect to two areas: his failure to impose control or accountability
over alcohol use, and his relationship with a young female Airman, Airman
First Class (A1C) KI.
    At the time, there was in effect a lawful general order issued by Headquar-
ters, United States Africa Command (USAFRICOM), known as General Order
Number 1 (GO-1). GO-1 prescribed, inter alia, that United States military per-
sonnel serving in the USAFRICOM area of responsibility were generally “pro-
hibited from consuming more than two alcoholic beverages in a 24 hour pe-
riod.” 7 Witnesses generally agreed Appellant imposed no system to monitor or
control the amount of alcohol squadron members consumed. Furthermore, sev-
eral witnesses recalled Appellant making statements to the effect that he ex-
pected individuals to be “respectful” of alcohol but that no one would be count-
ing drinks. There was no centralized storage for alcohol, and individuals, in-
cluding Appellant, stored alcohol in their work spaces and living areas. Appel-
lant was observed personally handing alcohol to A1C KI and another Airman,
and Appellant provided rum to individuals who attended non-mandatory brief-
ings he gave on personal finances. Several witnesses described their perception


7GO-1 defined “alcoholic beverage” for purposes of the order as “a 16 ounce (500 ml) of
beer, 8 ounce (250 ml) of wine, or an alcoholic beverage (mixed drink) containing 1.5
ounces of hard alcohol (45 ml).” The order provided additional prohibitions on drinking
within eight hours of operating a motor vehicle or the start of regularly-scheduled duty,
and on underage drinking in violation of host nation law. GO-1 additionally provided
an exception to the prohibition for organized religious observances.


                                           3
                  United States v. Paquette, No. ACM 39435


that alcohol use was widespread on the camp, and they were aware military
personnel were violating GO-1. When the two captains and the squadron su-
perintendent individually approached Appellant to raise their concerns about
the situation, Appellant indicated he did not want to impose controls on alcohol
use. At trial, Appellant admitted and pleaded guilty to violating GO-1 himself
by consuming more than two drinks within a 24-hour period on one occasion.
    In addition to Appellant’s lax attitude toward controlling alcohol, several
of the subordinate leaders within the squadron—notably the captains and sev-
eral enlisted leaders—were disturbed by Appellant’s unusually close relation-
ship with A1C KI, a female security forces member who was 18 years old when
she arrived at the unit. Several members of the squadron observed that Appel-
lant and A1C KI spent an unusual amount of time together. Over time, Appel-
lant began to give A1C KI a series of handwritten letters and encouraged A1C
KI to write letters to him as well. Appellant’s letters, which were subsequently
obtained by investigators and entered in evidence, were quite personal in na-
ture. The content ranged from advice about goals and relationships, to music
recommendations and poetry, to statements of encouragement and affection,
to admissions of sexual attraction, among other topics. The letters reflected
Appellant’s awareness that others within the unit would consider Appellant’s
relationship and communication with A1C KI inappropriate, and the need to
keep the letters secret. Appellant and A1C KI referred to their clandestine let-
ters as “weed.”
    Appellant’s permissive attitude toward alcohol and his inappropriate rela-
tionship with A1C KI converged in a notable incident on the night of 15 July
2016. That evening, many of the unit members including Appellant and A1C
KI were socializing, playing games, and drinking alcohol. A1C KI became in-
toxicated from drinking beer, scotch, and vodka. Appellant and A1C KI were
later observed by several members of the unit sitting together in a small, open-
sided vehicle known as a “mule.” A1C MC (a friend of A1C KI) and two other
members of the squadron observed A1C KI slumped in her seat and apparently
asleep or unconscious next to Appellant, who was awake. At some point A1C
KI vomited. Concerned, A1C MC carried A1C KI to her tent to sleep while an-
other member engaged Appellant in conversation.
   Appellant later referred to this incident in one of his letters:
       I don’t remember saying a word to you. We just sat there [in the
       mule] and held hands. . . . I was not even aware enough to think
       this might not look good. To make matters worse (or better de-
       pending on your perspective) at one point I remember moving
       my hand to your leg and holding your inner thigh. Yikes! At best
       you were aware and comfortable with my touch. At medium you
       were not aware, but would have been comfortable with my touch.

                                        4
                   United States v. Paquette, No. ACM 39435


       And at worst, “medium worst” plus someone found us in that
       situation. Our saving grace you ask? Thank god you had to
       throw-up. . . . Luckily [A1C MC] came and grabbed you and, to
       my knowledge, all my hands were in the most appropriate
       places.
A1C KI later had no memory of Appellant touching her inner thigh or of sitting
in the mule with Appellant, other than of vomiting. There were no other wit-
nesses to Appellant touching A1C KI’s inner thigh.
    In the aftermath of that incident, A1C KI’s supervisors forbade her from
drinking alcohol and changed her duty schedule to reduce her exposure to Ap-
pellant. Appellant expressed regret to one of the captains and to the senior
security forces member in the unit, Master Sergeant (MSgt) JF, regarding the
perception of himself and A1C KI from that night. Appellant also told MSgt JF
he believed there was too much alcohol consumption in the camp. However,
Appellant declined to sign a policy memorandum regarding enforcement of
standards that the squadron superintendent had prepared. Appellant also con-
tinued secretly writing letters to A1C KI.
    Eventually, concerns regarding Appellant’s performance as commander
reached outside the camp. On 2 August 2016, Appellant’s group commander
arrived at the base and informed Appellant he was under investigation. Appel-
lant was advised he was being relieved of command and would depart for Ram-
stein Air Base (AB), Germany. Shortly after receiving this information, Appel-
lant asked the squadron’s additional duty first sergeant, MSgt DS, to tell A1C
KI to “get rid of the weed,” using the code word Appellant and A1C KI used for
their letters to one another. At trial, Appellant admitted he said this in an
effort to destroy evidence of his unprofessional relationship with A1C KI. MSgt
DS, confused and angered by the request, refused to carry it out and reported
the incident to AFOSI.
     At trial, Appellant was charged with: violation of GO-1 by consuming more
than two alcoholic beverages within 24 hours on divers occasions; willful dere-
liction of duty by failing to enforce GO-1’s restrictions on alcohol consumption;
abusive sexual contact against A1C KI by touching her inner thigh with the
intent to gratify his sexual desires when she was incapable of consenting due
to impairment; fraternization with A1C KI; and obstruction of justice for tell-
ing MSgt DS to tell A1C KI to “get rid of the weed,” in violation of Articles 92,
120, and 134, UCMJ. 8 As indicated above, Appellant was convicted of violating




8 One specification of fraternization with another squadron member in violation of Ar-
ticle 134, UCMJ, was withdrawn and dismissed after arraignment.


                                          5
                   United States v. Paquette, No. ACM 39435


GO-1 on a single occasion, negligent dereliction of duty by failing to enforce
GO-1, fraternization with A1C KI, and obstruction of justice.

                                 II. DISCUSSION
A. Unlawful Command Influence
   1. Additional Background
    On 8 November 2016, before Appellant’s case was referred for trial, A1C KI
signed a memorandum for the convening authority and other reviewing au-
thorities regarding her desires as to the disposition of the case. Therein, A1C
KI stated she was “willing to support an alternative disposition” other than
court-martial, although she was also willing to testify at trial. She further
stated that she “d[id] not feel that Article 15 non-judicial punishment [wa]s an
appropriate disposition.” On 15 November 2016, the convening authority re-
ferred Appellant’s case for trial by general court-martial. On 23 November
2016, Appellant submitted a request to resign for the good of the service in lieu
of being tried by a general court-martial. On 30 November 2016, A1C KI stated
through her SVC at the time, Captain (Capt) JJ, that she remained willing to
testify at trial but “d[id] not oppose” Appellant’s offer to resign in lieu of trial.
Appellant’s offer to resign was ultimately denied by the Secretary of the Air
Force’s delegate on 10 May 2017.
    At trial, the Defense moved to dismiss the charges and specifications
against Appellant due to UCI. The thrust of the motion was that senior leaders
within and above the Air Force had attempted and succeeded in influencing
decisions by convening authorities and courts-martial with respect to allega-
tions of sexual assault. The Defense particularly emphasized the scrutiny to
which Lieutenant General (Lt Gen) Franklin was subjected for his decisions
regarding the disposition of certain cases of alleged sexual assault, see gener-
ally United States v. Boyce, 76 M.J. 242, 244–46 (C.A.A.F. 2017); mandatory
sexual assault prevention and response (SAPR) training within the Air Force;
and the fact that the Prosecution had secured from the convening authority a
prophylactic grant of testimonial immunity for numerous potential witnesses
for Appellant’s trial. The Government opposed the motion to dismiss.
    The military judge denied the defense motion in an oral ruling prior to Ap-
pellant’s entry of pleas. He subsequently issued a written ruling in which he
analyzed two categories of UCI the Defense alleged: accusatory UCI and adju-
dicative UCI. See United States v. Weasler, 43 M.J. 15, 17–18 (C.A.A.F. 1995)
(citations omitted). With respect to accusatory UCI, the military judge found,
inter alia, the Defense presented no evidence of unlawful influence by superi-
ors on the convening authority in Appellant’s case, no evidence that the con-
vening authority felt any pressure to refer Appellant’s case to trial, and no


                                         6
                  United States v. Paquette, No. ACM 39435


nexus between Lt Gen Franklin and the convening authority. The military
judge further noted the officer who conducted the preliminary hearing pursu-
ant to Article 32, UCMJ, 10 U.S.C. § 832, recommended the charges be referred
to trial by general court-martial, and the convening authority took action con-
sistent with that recommendation. Accordingly, the military judge concluded
the Defense had produced “nothing more than mere allegation and specula-
tion,” and had failed to shift the burden with regard to actual or apparent ac-
cusatory UCI.
    Similarly, with respect to adjudicative UCI, the military judge found only
“speculation and conjecture” that Air Force SAPR training would unfairly prej-
udice the trier of fact against the Defense. He further found no basis to con-
clude the granting of testimonial immunity would create any perception in the
mind of the trier of fact prejudicial to Appellant. Finally, the military judge
added that Appellant’s election to be tried by the judge alone rather than by
court members rendered concerns about adjudicative UCI “meaningless.” Ac-
cordingly, the military judge found the Defense had also failed to meet its ini-
tial burden as to adjudicative UCI.
    A1C KI testified as a prosecution witness during the findings phase of Ap-
pellant’s trial. On cross-examination, civilian trial defense counsel elicited A1C
KI’s opinion that Appellant should not be convicted of sexual assault, which
drew an objection from senior trial counsel. This prompted the following ex-
change between the military judge and A1C KI:
       Q [Military Judge]: Do you remember writing a letter to the 3rd
       Air Force Commander stating that you did not, or you are not
       [sic] willing to support alternative disposition in this case?
       A [A1C KI]: Yes, sir. [sic]
       Q: And then you said that I do not feel that Article 15 nonjudicial
       punishment is appropriate disposition for this case. Do you re-
       member saying that?
       A: Yes.
       Q: In your opinion, more stern form of punishment would be suit-
       able for [Appellant], you remember saying that?
       A: Yes, sir.
       Q: My question is, when did you change, when did this opinion
       change? Because as I understand it from your testimony, even
       after 15 July [2016], you didn’t really consider that anything
       wrong had happened to you?




                                        7
                     United States v. Paquette, No. ACM 39435


       A: Sir, Uh, Your Honor, um, so, that was drafted during, like
       when I was [at the deployed location], Sir, and I didn’t know
       what exactly was going on, in my defense I didn’t know like all
       the situations that were occurring and I thought it had been
       much worse than it was at the time until. . .
       Q: What did you think happened?
       A: Well, I, what I was told was that there were multiple, um,
       Charges of [Article] 120[, UCMJ].
       Q: That you were the alleged victim?
       A: Pardon?
       Q: And that you were the person that was, that those were per-
       petrated upon or that there were other alleged victims?
       A: There were other alleged, that’s what I was informed with.
       ...
       Q: Do you consider yourself a victim?
       A: No, Sir.
       Q: You don’t? What do you consider yourself?
       A: Well, according to, in writing, Sir, I am technically a victim
       but I don’t feel victimized, Sir.
    Based on A1C KI’s testimony, the Defense requested the military judge re-
consider his denial of the UCI motion. Civilian defense counsel reasoned that
A1C KI “was given false information in order to ensure [her] cooperation in the
prosecution” which “impacted whether or not this case would move forward to
court-martial.” After a colloquy with civilian defense counsel, the military
judge denied the request, noting inter alia that A1C KI had supported alterna-
tive disposition but the convening authority had nevertheless elected to refer
the charges for trial by general court-martial.
   2. Law
   “Allegations of unlawful command influence are reviewed de novo.” United
States v. Salyer, 72 M.J. 415, 423 (C.A.A.F. 2013) (citations omitted). “Where
an assertion of unlawful command influence is litigated at trial, we review the
military judge’s findings of fact under a clearly-erroneous standard, but we re-
view de novo the legal question whether those facts constitute unlawful com-
mand influence.” United States v. Ayers, 54 M.J. 85, 95 (C.A.A.F. 2000) (citing
United States v. Wallace, 39 M.J. 284, 286 (C.M.A. 1994)). “On appeal, the ac-
cused bears the initial burden of raising unlawful command influence.” Salyer,
72 M.J. at 423.

                                        8
                  United States v. Paquette, No. ACM 39435


    The United States Court of Appeals for the Armed Forces (CAAF) has dis-
tinguished between UCI in “the accusatorial process and the adjudicative
stage, that is, the difference between preferral, forwarding, referral, and the
adjudicative process, including interference with witnesses, judges, members,
and counsel.” Weasler, 43 M.J. at 17–18 (footnotes and citations omitted).
    “Two types of unlawful command influence can arise in the military justice
system: actual unlawful command influence and the appearance of unlawful
command influence.” Boyce, 76 M.J. at 247. Actual UCI “is an improper manip-
ulation of the criminal justice process which negatively affects the fair han-
dling and/or disposition of a case.” Id. (citations omitted). In order to demon-
strate actual unlawful command influence, the appellant “must show: (1) facts,
which if true, constitute unlawful command influence; (2) that the proceedings
were unfair; and (3) that the unlawful command influence was the cause of the
unfairness.” Salyer, 72 M.J. at 423 (citing United States v. Richter, 51 M.J. 213,
224 (C.A.A.F. 1999) (quoting United States v. Biagase, 50 M.J. 143, 150
(C.A.A.F. 1999))). “[T]he initial burden of showing potential unlawful command
influence is low, but is more than mere allegation or speculation.” Id. (citing
United States v. Stoneman, 57 M.J. 35, 41 (C.A.A.F. 2002)).
       Once an issue of unlawful command influence is raised by some
       evidence, the burden shifts to the government to rebut an alle-
       gation of unlawful command influence by persuading the Court
       beyond a reasonable doubt that (1) the predicate facts do not ex-
       ist; (2) the facts do not constitute unlawful command influence;
       or (3) the unlawful command influence did not affect the findings
       or sentence.
Id. (citing Biagase, 50 M.J. at 151).
     Unlike actual UCI, a meritorious claim of an appearance of UCI does not
require prejudice to an accused. Boyce, 76 M.J. at 248. “[W]hen an appellant
asserts there was an appearance of unlawful command influence[,] [t]he appel-
lant initially must show ‘some evidence’ that unlawful command influence oc-
curred.” Id. at 249 (quoting Stoneman, 57 M.J. at 41) (additional citation omit-
ted). “Once an appellant presents ‘some evidence’ of unlawful command influ-
ence, the burden then shifts to the government to . . . prov[e] beyond a reason-
able doubt that either the predicate facts proffered by the appellant do not ex-
ist, or the facts as presented do not constitute unlawful command influence.”
Id. (citing Salyer, 72 M.J. at 423) (additional citation omitted). If the Govern-
ment fails to rebut the appellant’s factual showing, it may still prevail if it
proves “beyond a reasonable doubt that the unlawful command influence did
not place ‘an intolerable strain’ upon the public’s perception of the military
justice system and that ‘an objective, disinterested observer, fully informed of
all the facts and circumstances, would [not] harbor a significant doubt about

                                        9
                   United States v. Paquette, No. ACM 39435


the fairness of the proceeding.’” Id. at 249–50 (quoting Salyer, 72 M.J. at 423
(quoting United States v. Lewis, 63 M.J. 405, 415 (C.A.A.F. 2006)) (internal
quotation marks omitted).
   3. Analysis
    On appeal, Appellant asserts the Defense did present “some evidence” of at
least an appearance of UCI in four respects, specifically: (1) that the Secretary
of the Air Force who “lost confidence” in Lt Gen Franklin remained in that
office when the convening authority decided to refer Appellant’s case to trial;
(2) that Air Force SAPR training provided misleading information; (3) that the
grant of testimonial immunity “led to the conclusion that appellant must be
guilty of willful dereliction of duty where witnesses admitted to violating GO-
1;” and (4) that “the government lied to A1C KI about appellant sexually as-
saulting multiple other women to persuade her to advise the [convening au-
thority] that she did not support nonjudicial punishment.” Appellant contends
this evidence was a sufficient showing of apparent accusatory and adjudicative
UCI to shift the burden to the Government, which cannot prove beyond a rea-
sonable doubt that the appearance did not create an intolerable strain on the
public’s perception of the fairness of the military justice system. Accordingly,
Appellant urges us to set aside and dismiss the findings with prejudice.
       a. Waiver
    As an initial matter, we address the Government’s contention that Appel-
lant’s guilty plea waived his allegations of accusatory UCI. “Whether an ac-
cused has waived an issue is a question of law we review de novo.” United
States v. Ahern, 76 M.J. 194, 197 (C.A.A.F. 2017) (citing United States v. Rosen-
thal, 62 M.J. 261, 262 (C.A.A.F. 2005)). “Whether a particular right is waivable;
whether the [accused] must participate personally in the waiver; whether cer-
tain procedures are required for waiver; and whether the [accused]’s choice
must be particularly informed or voluntary, all depend on the right at stake.”
Id. at 197 (quoting United States v. Girouard, 70 M.J. 5, 10 (C.A.A.F. 2011)).
The Government concedes the CAAF has held that adjudicative UCI may not
be waived. See United States v. Baldwin, 54 M.J. 308, 310 n.2 (C.A.A.F. 2001)
(“We have never held that an issue of unlawful command influence arising dur-
ing trial may be waived by a failure to object or call the matter to the trial
judge’s attention.”). However, the Government cites Weasler, 43 M.J. at 18–19,
for the principle that accusatory UCI may be waived. Coupling Weasler with
“the general principle of criminal law that an ‘unconditional plea of guilty
waives all nonjurisdictional defects at earlier stages of the proceedings,’” see
United States v. Hardy, 77 M.J. 438, 442 (C.A.A.F. 2018), the Government ar-
gues we should find waiver of “actual or implied accusatory UCI.”




                                       10
                  United States v. Paquette, No. ACM 39435


    We find the Government’s reasoning with respect to waiver unpersuasive
for multiple reasons. First, the CAAF has not found waiver of accusatory UCI
in circumstances such as the instant case, where Appellant did not affirma-
tively waive the issue and did not have a pretrial agreement (PTA) with the
convening authority. The circumstances in Weasler were dramatically differ-
ent; there, the defense argued at trial that the accused should be able to af-
firmatively waive his UCI motion in order to secure a favorable PTA from the
convening authority. Weasler, 43 M.J. at 16. The CAAF agreed that, under
those circumstances, the accused should be permitted to negotiate for his own
benefit. Id. at 19. In contrast, in the case before us Appellant had no PTA and
no perceptible incentive to waive his right to appeal the military judge’s ad-
verse ruling on the UCI motion.
    Other considerations weigh against finding waiver. Although Appellant
pleaded guilty to certain specifications, the military judge convicted him of one
specification to which he pleaded not guilty. Moreover, regardless of Appel-
lant’s admission of guilt to certain offenses, at trial and on appeal Appellant
has a colorable argument that those offenses alone would not have warranted
trial by general court-martial, and therefore his guilty pleas did not moot the
issue of accusatory UCI even with respect to the offenses to which he pleaded
guilty. Furthermore, the Defense raised and litigated the issue at trial, fully
developing the issue for appellate review. Additionally, the CAAF has long
maintained that UCI “is the mortal enemy of military justice,” and we appre-
ciate the importance of remaining vigilant against it. Boyce, 76 M.J. at 246
(quoting United States v. Thomas, 22 M.J. 388, 393 (C.M.A. 1986)) (internal
quotation marks omitted).
   Accordingly, under the circumstances of this case, we do not find Appellant
has waived his claim of accusatory UCI. Assuming arguendo Appellant did
waive this claim, recognizing our authority under Article 66, UCMJ, 10 U.S.C.
§ 866, to grant relief for legal error in spite of an appellant’s waiver, and cog-
nizant of our duty to combat UCI, we would not apply waiver in this case and
would evaluate the merits of Appellant’s UCI claim. See Hardy, 77 M.J. at 443.
       b. Accusatory UCI
    Although we do not find waiver, we nevertheless agree with the military
judge that the Defense has failed to present “some evidence” of accusatory UCI
that impacted Appellant’s case. The Defense presented no evidence that the
Secretary of the Air Force or any other superior had any specific communica-
tion with the convening authority regarding the disposition of alleged sexual
assaults in general or of Appellant’s case in particular. Nor has the Defense
presented evidence the convening authority felt inappropriate pressure from
any source with respect to the disposition of Appellant’s case. In fact, the con-
vening authority acted in accordance with the advice and recommendations

                                       11
                  United States v. Paquette, No. ACM 39435


lawfully provided to him by his subordinate commanders, legal advisor, and
the preliminary hearing officer. Simply referring to Lt Gen Franklin or to gen-
eral concerns about Air Force-wide SAPR training does not rise above the level
of speculation, which is insufficient. See Salyer, 72 M.J. at 423.
    We further find Appellant’s contention that “the Government” engaged in
UCI by “lying” to A1C KI fails to rise above allegation or speculation. A1C KI
never identified the source of her purported belief that others had alleged sex-
ual assault against Appellant, 9 and we find her testimony too ambiguous to
conclude that anyone acting in the capacity of a representative of the Govern-
ment misled her to influence her participation in the prosecution. We further
note there is no indication that at any point A1C KI was unwilling to testify at
trial, much less that the Government deceived her to overcome any unwilling-
ness. Furthermore, as the military judge observed, A1C KI did support alter-
native disposition in writing, and in particular did not oppose Appellant’s at-
tempt to resign in lieu of trial. We therefore find Appellant has failed to meet
his burden to demonstrate some evidence, rather than mere speculation, that
unlawful command influence occurred.
       c. Adjudicative UCI
    We are similarly unpersuaded that the Defense presented some evidence
of adjudicative UCI. First, we note Appellant elected to be tried by a military
judge, who is “presumed to know the law and to follow it absent clear evidence
to the contrary.” United States v. Erickson, 65 M.J. 221, 225 (C.A.A.F. 2007)
(citing United States v. Mason, 45 M.J. 483, 484 (C.A.A.F. 1997)). Moreover,
the military judge who tried Appellant also adjudicated the Defense’s motion
to dismiss for UCI and was therefore highly attuned to Appellant’s specific
concerns regarding UCI. Furthermore, even if Appellant had been tried by
court members, any concern that inaccurate or incomplete information from
Air Force SAPR training would survive voir dire and the military judge’s in-
structions on the law is mere speculation at best. See United States v. Taylor,
53 M.J. 195, 198 (C.A.A.F. 2000) (“Absent evidence to the contrary, this Court
may presume that members follow a military judge’s instructions.”) (citations
omitted). With respect to Appellant’s concern regarding the prophylactic grant
of testimonial immunity to prosecution witnesses, we find this was a prudent
measure to avoid foreseeable trial delays that would be incurred if witnesses
invoked their rights during testimony. We have no concern that the military
judge was unduly influenced by this measure. Even if Appellant had been tried
by court members, any defense concerns regarding disclosure of this infor-



9We address infra Appellant’s contention that A1C KI’s SVC was the source of this
misinformation in relation to issue (5) of his assignments of error.


                                       12
                  United States v. Paquette, No. ACM 39435


mation could have been addressed by instructions to witnesses by, or in coor-
dination with, the military judge, and if necessary by instructions to the court
members themselves. Accordingly, we find Appellant has failed to present
“some evidence” of actual or apparent adjudicative UCI.
B. Variance
   1. Additional Background
   Specification 2 of Charge I alleges a violation of Article 92, UCMJ, and
reads in pertinent part:
       In that [Appellant] . . . who knew or should have known of his
       duties . . . on divers occasions, between on or about 5 May 2016
       and on or about 2 August 2016, was derelict in the performance
       of those duties in that he willfully failed to enforce a lawful gen-
       eral order, to wit: General Order No. 1, United States Africa
       Command, dated 18 October 2013, as it was his duty to do, by
       allowing subordinates under his command to consume more
       than two alcoholic beverages in a 24-hour period.
    Trial counsel suggested during his findings argument that if the military
judge was not convinced beyond a reasonable doubt that Appellant was will-
fully derelict in his duty to enforce GO-1, the military judge could still find
Appellant guilty of negligent dereliction of duty. Civilian trial defense counsel
objected on the basis that negligent dereliction of duty was not a lesser in-
cluded offense (LIO) of willful dereliction of duty. The military judge noted the
objection and stated he would discuss the matter with counsel later.
     After the findings arguments, the military judge readdressed the issue. Ci-
vilian trial defense counsel contended that willfulness and negligence were
“different” elements that required different facts to prove, and therefore negli-
gent dereliction of duty was not a LIO of willful dereliction of duty. He further
contended the Government was required to “pick a theory and stick to it,” and
the Defense was not on notice to defend against negligent dereliction. Senior
trial counsel responded that the finder of fact can find lesser included offenses
that are raised by the evidence, and that the military judge could properly find
Appellant guilty of negligently committing the act alleged in the specification—
i.e., “allowing subordinates under his command to consume more than two al-
coholic beverages in a 24-hour period.” The military judge took a short recess
to research the issue, and asked the parties to do the same.
   When the trial resumed, the military judge explained that he had reached
the following conclusions:
       [I]t may not be a lesser included offense because it’s not one. It’s
       part of the offense itself. It’s one of the elements of the offense.


                                       13
                     United States v. Paquette, No. ACM 39435


          The element contemplates . . . parenthetically that it’s willful or
          neglect or culpable inefficiency. So, there is a selection made and
          of course, I understand the defense’s argument, you know, you
          prepare for – you are preparing for a case, however, this is not
          something that would raise or make more culpability fall on [Ap-
          pellant], it actually lessens it. It lessens the maximum punish-
          ment that’s involved, for the offense, if he were to be found guilty
          of negligence versus willful.
          I also, in looking at the bench book, 10 what are again, just guides
          that are used not necessarily the actual rules, but it does discuss,
          in there, at note 4, that if willful dereliction is alleged exceptions
          and substitutions can be used to lessen the culpability down to
          negligent dereliction. And then it actually guides the judge . . .
          to instruction 715 which -- 7–15, excuse me, or paragraph in the
          bench book, 11 and that has to do with variance and instructions
          by exceptions and substitutions. Nowhere does the bench book
          or that paragraph talk about it being a lesser included offense.
(Footnotes added). In response, civilian trial defense counsel announced the
Defense stood by “its previous position.”
   The military judge found Appellant guilty of negligent dereliction of duty,
excepting the word “willfully” and substituting the word “negligently” in its
place.
      2. Law
    “Whether there was a fatal variance is a question of law reviewed de novo.”
United States v. Treat, 73 M.J. 331, 335 (C.A.A.F. 2014) (citations omitted).
Rule for Courts-Martial 918(a)(1) “explicitly authorizes a court-martial to
make findings by exceptions and substitutions.” Id. “To prevail on a fatal var-
iance claim, an appellant must show both that the variance was material and
that he was substantially prejudiced thereby.” United States v. Marshall, 67
M.J. 418, 420 (C.A.A.F. 2009) (citations omitted). Examples of a “material” var-
iance include those that substantially change the nature of the offense, in-
crease the seriousness of the offense, or increase the punishment for the of-
fense. Id. (citing United States v. Finch, 64 M.J. 118, 121 (C.A.A.F. 2006)) (ad-
ditional citation omitted). “A variance can prejudice an appellant by (1) putting
‘him at risk of another prosecution for the same conduct,’ (2) misleading him
‘to the extent that he has been unable adequately to prepare for trial,’ or (3)

10Military Judges’ Benchbook, Dept. of the Army Pamphlet 27–9 (10 Sep. 2014) (Bench-
book).
11   Benchbook, ¶ 7–15.


                                           14
                   United States v. Paquette, No. ACM 39435


denying him ‘the opportunity to defend against the charge.’” Id. (quoting
United States v. Teffeau, 58 M.J. 62, 67 (C.A.A.F. 2003)).
    Whether an offense is a LIO is a question of law we review de novo. United
States v. Wilkins, 71 M.J. 410, 412 (C.A.A.F. 2012). An offense is a LIO of a
charged offense if the elements of the LIO would necessarily be proven by prov-
ing the elements of the charged offense. Id. (citing United States v. Alston, 69
M.J. 214, 216 (C.A.A.F. 2010)).
   3. Analysis
    To the extent the military judge believed negligent dereliction of duty was
not a LIO of willful dereliction of duty in this case, he was incorrect. See United
States v. Poynor, No. ACM 39185, 2018 CCA LEXIS 367, at *14–18 (A.F. Ct.
Crim. App. 2 May 2018) (unpub. op.), rev. denied, 78 M.J. 104 (C.A.A.F. 2018).
The elements of willful dereliction of duty in this case included:
       (1) That Appellant had a certain prescribed duty, that is, to en-
       force a lawful general order, to wit: GO-1;
       (2) That Appellant actually knew of the assigned duty; and
       (3) That, at the time and place alleged, Appellant was willfully
       derelict in the performance of that duty, by allowing subordi-
       nates under his command to consume more than two alcoholic
       beverages in a 24-hour period.
See Manual for Courts-Martial, United States (2016 ed.) (MCM), pt. IV, ¶
16.b.(3); Military Judges’ Benchbook, Dept. of the Army Pamphlet 27–9 (10
Sep. 2014) (Benchbook), ¶ 3–16–4c. The elements of negligent dereliction of
duty in this case included:
       (1) That Appellant had a certain prescribed duty, that is, to en-
       force a lawful general order, to wit: GO-1;
       (2) That Appellant knew or reasonably should have known of the
       assigned duty; and
       (3) That, at the time and place alleged, Appellant was through
       neglect or culpable inefficiency derelict in the performance of
       that duty, by allowing subordinates under his command to con-
       sume more than two alcoholic beverages in a 24-hour period.
Id. As we explained in Poynor, “it is readily apparent that to prove Appellant
‘actually knew’ of the assigned duty under willful dereliction would necessarily
prove that he ‘knew or should have known’ of the duty under negligent derelic-
tion.” Poynor, unpub. op. at *16–17. Furthermore:
       “[N]egligence” is “an act or failure to act by a person under a
       duty to use due care, which demonstrates a lack of care which a

                                        15
                  United States v. Paquette, No. ACM 39435


       reasonably prudent person would have used under the same or
       similar circumstances.” Willfully failing to perform a duty nec-
       essarily demonstrates a lack of care that a reasonably prudent
       person would have exercised.
Id. at *17–18. Therefore, proving Appellant committed the greater offense of
willful dereliction of duty in this case would necessarily have also proven the
LIO of negligent dereliction of duty. See Wilkins, 71 M.J. at 412.
    However, the determination that negligent dereliction of duty was a LIO of
willful dereliction of duty does not complete our inquiry. The doctrines of LIOs
and variance are not mutually exclusive. Indeed, the Manual for Courts-Mar-
tial specifically provides that a court-martial may find an accused “guilty of a
lesser included offense by a process of exception and substitution.” MCM, pt.
IV, ¶ 3.b.(4). In a particular case, such exceptions and substitutions could re-
sult in a fatal variance, notwithstanding that the finder of fact intended to
convict the accused of a LIO.
    In the instant case, the military judge did make findings of guilty as to
Specification 2 of Charge I by exceptions and substitutions. Therefore, we test
those modifications to the specifications for a fatal variance by applying the
criteria set forth in Marshall, 67 M.J. at 420. We readily conclude no such fatal
variance occurred. The variance was “material” in the sense that it altered the
nature of the offense from a willful dereliction of duty to a (less serious) negli-
gent dereliction of duty, a different offense with different elements. However,
we find no prejudice. The military judge simply replaced the charged word
“willfully” with the substituted word “negligently;” the substance of the alleged
dereliction—failing to perform his duty to enforce GO-1 by allowing subordi-
nates to consume more than two alcoholic drinks in a 24-hour period—was ex-
actly the same. We perceive no prospect that Appellant might be subjected to
further prosecution for the same offense. Furthermore, we find no basis to con-
clude the Defense was misled by the change such that Appellant was unable
to prepare for trial or defend against the charge. In this regard, we find it rel-
evant not only that negligent dereliction was in fact a LIO of willful dereliction,
but that the Defense never conceded negligent dereliction. On the contrary,
civilian trial defense counsel contended during findings argument and during
the discussion over a potential finding of negligent dereliction of duty that the




                                        16
                    United States v. Paquette, No. ACM 39435


evidence showed Appellant was not criminally derelict in any respect. 12 Ac-
cordingly, we find the military judge’s exception and substitution did not result
in a fatal variance.
C. Sentence Severity
     1. Law
    We review issues of sentence appropriateness de novo. United States v.
Lane, 64 M.J. 1, 2 (C.A.A.F. 2006) (citing United States v. Cole, 31 M.J. 270,
272 (C.M.A. 1990)). We may affirm only as much of the sentence as we find
correct in law and fact and determine should be approved on the basis of the
entire record. Article 66(c), UCMJ, 10 U.S.C. § 866(c). “We assess sentence ap-
propriateness by considering the particular appellant, the nature and serious-
ness of the offense[s], the appellant’s record of service, and all matters con-
tained in the record of trial.” United States v. Sauk, 74 M.J. 594, 606 (A.F. Ct.
Crim. App. 2015) (en banc) (alteration in original) (quoting United States v.
Anderson, 67 M.J. 703, 705 (A.F. Ct. Crim. App. 2009) (per curiam)). Although
we have great discretion to determine whether a sentence is appropriate, we
have no authority to grant mercy. United States v. Nerad, 69 M.J. 138, 146
(C.A.A.F. 2010) (citation omitted).
     2. Analysis
    Appellant contends his sentence to a dismissal is inappropriately severe.
He contends his case was only brought to a general court-martial because of
the alleged abusive sexual contact against A1C KI, of which the military judge
found him not guilty. He further points to his “brilliant” career and “impecca-
ble” service record; the expeditionary air base squadron’s success in accom-
plishing its mission; and his willingness to plead guilty to three specifications
against him. Pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982),
Appellant also personally asserts his chain of command failed to prepare him
to command the squadron by, inter alia, failing to have him attend training for
new squadron commanders before assuming command. Appellant requests
that we set aside his dismissal and reassess his sentence.
    We cannot say Appellant’s sentence is unjust as a matter of law. Appellant
committed four offenses for which he faced a maximum punishment that in-
cluded, inter alia, nine years in confinement as well as a dismissal. Appellant’s
offenses disgraced him as an officer, sowed consternation and frustration


12In response to the military judge’s conclusion that he could find negligent dereliction
of duty by exception and substitution, civilian trial defense counsel stated: “[t]o be
clear, the Defense’s position in this case, is there was not criminal dereliction of duty
regardless, under the evidence, regardless of whether it’s negligence or willfulness
standard because there was evidence that GO1 was enforced . . . .”


                                           17
                  United States v. Paquette, No. ACM 39435


among subordinate leaders within the unit, and diminished respect for and
adherence to standards within his squadron. Furthermore, the evidence shows
Appellant persisted in his dereliction of duty despite being repeatedly ad-
dressed by troubled subordinates, and continued his unprofessional relation-
ship with A1C KI despite his awareness that it was inappropriate and a matter
of concern within the camp. The military judge imposed no confinement on Ap-
pellant, but determined the uniquely military punishment of a dismissal was
appropriate for Appellant’s uniquely military crimes. Setting aside Appellant’s
dismissal would be an act not of justice but of mercy, which this court has no
discretion to grant. See Nerad, 69 M.J. at 146.
D. AFOSI Misconduct
   1. Additional Background
    At trial, A1C KI testified regarding her memory of the night of 15 July
2016. Her last clear memory from that night was sitting on the floor of a tent,
drinking a mixed drink which contained vodka and watching others play drink-
ing games. After that point, A1C KI had an unclear memory of throwing up in
the presence of her friend A1C MC. Her next memory was of waking up on her
bed the next morning, wearing the same clothes and feeling “[v]ery hung over
and nauseous.” She did not describe any conversation or argument with A1C
MC in or near her tent.
    A1C MC subsequently testified, inter alia, that he found Appellant and
A1C KI sitting in the mule together that night. Appellant was awake; A1C KI
was “asleep and just almost appeared knocked out,” mumbling and unrespon-
sive when A1C MC spoke to her. A1C MC testified that he picked up A1C KI
and carried her to her tent while another individual engaged Appellant in con-
versation. When A1C MC reached the tent he had to put A1C KI down to open
the door because she was unable to stand. A1C MC then put A1C KI on her
bed.
    On cross-examination, A1C MC testified that the AFOSI agents who inter-
viewed him were “rude and unprofessional.” He testified the agents took his
statements “out of context” and “did not want to listen to what [he] had to say.”
A1C MC further testified that one agent threatened to charge him with sex-
ually assaulting A1C KI, which A1C MC denied.
   2. Law
   We review allegations of unlawful influence de novo. United States v. Barry,
78 M.J. 70, 77 (C.A.A.F. 2018) (citing Salyer, 72 M.J. at 423).
   Article 37(a), UCMJ, 10 U.S.C. § 837(a), provides, inter alia:
       No person subject to this chapter may attempt to coerce or, by
       any unauthorized means, influence the action of a court-martial

                                       18
                   United States v. Paquette, No. ACM 39435


        or any other military tribunal or any member thereof, in reach-
        ing the findings or sentence in any case, or the action of any con-
        vening, approving, or reviewing authority with respect to his ju-
        dicial acts.
The CAAF “has long recognized that Article 37(a) prohibits unlawful influence
by all persons subject to the UCMJ.” Barry, 78 M.J. at 76 (citing United States
v. Gore, 60 M.J. 178, 178 (C.A.A.F. 2004)).
    The test for unlawful influence by an individual acting without the mantle
of command authority is essentially the same as the test for UCI. Id. at 77.
“Actual unlawful influence ‘occur[s] when there is an improper manipulation
of the criminal justice process which negatively affects the fair handling and/or
disposition of a case.’” Id. (quoting Boyce, 76 M.J. at 247). To obtain relief, an
appellant bears the initial burden to establish: “(1) facts, which if true, consti-
tute unlawful influence; (2) unfairness in the court-martial proceedings (i.e.,
prejudice to the accused); and (3) that the unlawful influence caused that un-
fairness.” Id. (citing Boyce, 76 M.J. at 248 (citations omitted)). Once an appel-
lant shows “some evidence” of unlawful influence, the burden shifts to the Gov-
ernment to demonstrate “beyond a reasonable doubt that: (1) the predicate
facts do not exist; (2) the facts do not constitute unlawful influence; or (3) the
unlawful influence did not affect the findings or sentence.” Id. (citing Salyer,
72 M.J. at 423 (citation omitted)). 13
     3. Analysis
    Appellant personally contends that, in essence, the AFOSI unlawfully in-
fluenced the proceedings against him because their “intimidating and threat-
ening posture” toward A1C MC affected his version of events that night. Ap-
pellant submitted to this court a declaration in which he asserts, inter alia:
        On the morning of 16 July 2016, A1C [KI] told me that [A1C MC]
        carried her back her [sic] to her tent the prior evening. Once
        there, A1C [KI] said she got up, engaged in a verbal argument
        with [A1C MC], and ultimately told him to “get the f*ck out of
        my tent.”
Accepting this purported statement by A1C KI as the true version of events,
Appellant contends A1C MC was pressured to make a statement and subse-
quently testify to a false version of events wherein A1C KI showed no signs of


13Although Barry addressed an allegation and finding of actual unlawful influence,
the CAAF’s explanation that Article 37, UCMJ, applies to all persons subject to the
UCMJ implies the doctrine of apparent UCI applies equally to cases of apparent un-
lawful influence. See Barry, 78 M.J. at 76; see generally Boyce, 76 M.J. at 247–48 (ex-
plaining the distinction between actual UCI and apparent UCI).


                                          19
                  United States v. Paquette, No. ACM 39435


consciousness, much less engaged in an argument with him. Appellant con-
tends this misrepresentation lent support to the charge that he committed abu-
sive sexual contact against A1C KI by touching her inner thigh while she was
incapable of consenting. As a result, Appellant concludes, AFOSI’s threat
against A1C MC “fundamentally changed the course of [his] trial from the very
beginning and ultimately made the Article 120 [abusive sexual contact charge]
appear to be a viable charge, thereby denying my chance at a RILO [resigna-
tion in lieu of trial] and driving this case into the only venue where such
charges can be heard: General Court Martial.”
   We recognize that Appellant’s initial burden to show “some evidence” of
unlawful influence is low. See Boyce, 76 M.J. at 247–48. Accordingly, we as-
sume arguendo that A1C MC’s testimony that he was threatened by AFOSI,
coupled with Appellant’s declaration regarding A1C KI’s purported argument
with A1C MC on the night of 15 July 2016, is “some evidence” of possible “im-
proper manipulation of the military justice process.” Id. at 247.
    Nevertheless, we find Appellant has failed to demonstrate “some evidence”
beyond “mere allegation or speculation” that the alleged improper manipula-
tion by AFOSI resulted in unfairness in Appellant’s court-martial proceeding.
See Salyer, 72 M.J. at 423. Both A1C KI and A1C MC testified at Appellant’s
trial, under oath and subject to cross-examination. A1C KI did not testify to
any such argument with A1C MC as Appellant describes; in addition, civilian
trial defense counsel conspicuously failed to elicit any such testimony on cross-
examination. On the contrary, A1C KI testified she had no memory of being in
her tent with A1C MC. Her testimony is generally consistent with the testi-
mony of A1C MC, who also did not describe any such argument. Moreover,
although A1C MC may have felt he was treated poorly by the AFOSI, in his
testimony he gave no indication that he modified his statement in response to
their pressure.
    Additionally, we find Appellant’s theory of how the AFOSI agents’ behavior
affected the trajectory of his case to be highly speculative and unpersuasive.
Even if A1C MC had provided a written statement and testified that he and
A1C KI had an argument after he returned her to her tent, that was not the
relevant moment in time for purposes of the charged abusive sexual contact.
The relevant moment came earlier, when Appellant allegedly put his hand on
A1C KI’s inner thigh as he sat next to her in the mule. A1C MC’s testimony
that A1C KI was unresponsive and “almost appeared knocked out” when he
found her in the mule was corroborated by the testimony of other witnesses
that A1C KI appeared to be “passed out” next to Appellant in the mule, and
she “was pretty out of it” and had to be carried when A1C MC took her from
the mule. Taking Appellant’s declaration regarding his purported conversation
with A1C KI on 16 July 2016 at face value, we find little basis to conclude an


                                       20
                   United States v. Paquette, No. ACM 39435


argument which occurred between A1C KI and A1C MC after the alleged as-
sault by Appellant would have altered any of the recommendations or advice
to the convening authority, nor the convening authority’s decision to refer the
case for trial.
   Finally, we note the military judge ultimately found Appellant not guilty of
the charged abusive sexual contact against A1C KI, indicating the alleged un-
lawful influence did not materially impact the adjudicative stage of the court-
martial.
    Accordingly, we conclude Appellant has failed to make an initial showing
of actual or apparent unlawful influence that unfairly affected the proceedings.
E. SVC Misconduct
    Appellant personally asserts that A1C KI’s former SVC, Capt JJ, 14 unlaw-
fully influenced the proceedings when she “falsely told the alleged victim there
were more than one sexual assault victims [sic].” Appellant refers to A1C KI’s
testimony, described above, that at the time she signed her 8 November 2016
memorandum stating she felt nonjudicial punishment was not an appropriate
disposition, she believed there were other alleged victims of sexual assault be-
sides herself. Appellant submitted a declaration to this court asserting that
after A1C KI’s testimony, the Defense was considering whether to call her back
to the stand to discover who provided A1C KI this information, but A1C KI’s
new SVC told his trial defense counsel that the answer was covered by attor-
ney-client privilege. As a result, Appellant contends “it is almost certain that
one of her attorneys was a culprit.” Appellant concludes: “[h]ad the alleged vic-
tim’s attorney not engaged in this misconduct, [Appellant’s] case almost cer-
tainly would not have been referred to court-martial and would have instead
been disposed of by non-judicial means.”
    As discussed in the previous section, Article 37, UCMJ, prohibits unlawful
influence by any person subject to the UCMJ. Barry, 78 M.J. at 76 (citing Gore,
60 M.J. at 178). An appellant bears the initial burden to produce “some evi-
dence” establishing: “(1) facts which, if true, constitute unlawful influence; (2)
unfairness in the court-martial proceedings (i.e., prejudice to [appellant]); and
(3) that the unlawful influence caused that unfairness.” Id. (citing Boyce, 76
M.J. at 248 (citations omitted)). The appellant’s initial burden “is low, but is
more than mere allegation or speculation.” Salyer, 72 M.J. at 423 (citing Stone-
man, 57 M.J. at 41).
   We find Appellant’s allegation of unlawful influence by the SVC fails to
surpass mere speculation and therefore fails to meet his initial burden. A1C

14A1C KI was represented by a different SVC by the time of Appellant’s trial on 21–
25 August 2017.


                                        21
                  United States v. Paquette, No. ACM 39435


KI did not identify the source of her belief that there were other sexual assault
victims involved. According to Appellant, A1C KI’s SVC indicated the answer
to that question implicated attorney-client privilege, but it is speculation that
Capt JJ or any other individual was the source of that information.
    Nevertheless, assuming arguendo that Capt JJ was the source of A1C KI’s
belief, Appellant has failed to present more than speculation that this misin-
formation resulted in actual prejudice to Appellant. Appellant’s assertion that
“the only reason [A1C KI] wanted to proceed forward to trial was because she
was falsely told that there were other alleged victims” mischaracterizes the
record. A1C KI stated in her memorandum that she was willing to testify at a
trial, but she also stated she would “rather not have to testify” and she was
“willing to support an alternative disposition.” More specifically, although A1C
KI opposed nonjudicial punishment, she did not oppose Appellant’s resignation
in lieu of trial. Nevertheless, despite A1C KI’s non-opposition, the convening
authority elected to convene a general court-martial, consistent with the rec-
ommendations and advice of his subordinate commanders, staff judge advo-
cate, and preliminary hearing officer.
   Finally, we find no basis to conclude the alleged misinformation to A1C KI
unfairly prejudiced Appellant at the adjudicative stage. A1C KI’s testimony in
response to the military judge’s questions clarified the apparent misunder-
standing—indeed, she testified that she did not feel like a victim. Moreover,
the military judge found Appellant not guilty of the charged abusive sexual
contact. Accordingly, we conclude Appellant’s assignment of error is without
merit.
F. Post-Trial Delay
    Although not raised as an error, we consider whether Appellant is entitled
to relief for unreasonable post-trial delay. Appellant’s court-martial concluded
on 25 August 2017. However, the convening authority did not take action until
1 March 2018. This 188-day period exceeded by 68 days the 120-day threshold
for a presumptively unreasonable delay that the CAAF established in United
States v. Moreno, 63 M.J. 129, 142 (C.A.A.F. 2006). Accordingly, we have con-
sidered the four factors the CAAF identified in Moreno to assess whether Ap-
pellant’s due process right to timely post-trial and appellate review has been
violated: “(1) the length of the delay; (2) the reasons for the delay; (3) the ap-
pellant’s assertion of the right to timely review and appeal; and (4) prejudice.”
Id. at 135 (citing United States v. Jones, 61 M.J. 80, 83 (C.A.A.F. 2005); United
States v. Toohey, 60 M.J. 100, 102 (C.A.A.F. 2004)). “We review de novo claims
that an appellant has been denied the due process right to a speedy post-trial
review and appeal.” Id. (citing United States v. Rodriguez, 60 M.J. 239, 246
(C.A.A.F. 2004); United States v. Cooper, 58 M.J. 54, 58 (C.A.A.F. 2003)).



                                       22
                  United States v. Paquette, No. ACM 39435


    In Moreno, the CAAF identified three types of cognizable prejudice for pur-
poses of an Appellant’s due process right to timely post-trial review: (1) oppres-
sive incarceration; (2) anxiety and concern; and (3) impairment of the appel-
lant’s ability to present a defense at a rehearing. 63 M.J. at 138–39 (citations
omitted). Where, as in this case, the appellant does not prevail on the substan-
tive grounds of his appeal, there is no oppressive incarceration. Id. at 139. Sim-
ilarly, where Appellant’s substantive appeal fails, his ability to present a de-
fense at a rehearing is not impaired. Id. at 140.
    As for anxiety and concern, the CAAF has explained “the appropriate test
for the military justice system is to require an appellant to show particularized
anxiety or concern that is distinguishable from the normal anxiety experienced
by prisoners awaiting an appellate decision.” Id. On appeal, Appellant has not
asserted such anxiety or concern; however, in his clemency submission to the
convening authority he asserted the post-trial delay had taken a financial and
psychological toll on him. Appellant cited financial hardship caused by having
his family relocate from Oklahoma to join him at Ramstein AB, Germany, in-
cluding the loss of income incurred by his spouse taking a leave of absence from
her job; interference with his ability to maintain his currency as a pilot; and
delay in pursuing post-Air Force employment and professional opportunities.
However, there is no evidence Appellant was denied the opportunity to travel
after his court-martial, and he was not required to move his family to Ger-
many; that was a decision he and his spouse made. Furthermore, although
Appellant may have felt ready to undertake a civilian career, we find continued
paid service in the Air Force under the circumstances of Appellant’s case was
not in itself cognizable prejudice under Moreno.
    Where, as here, there is no qualifying prejudice from the delay, there is no
due process violation unless the delay is so egregious as to “adversely affect the
public’s perception of the fairness and integrity of the military justice system.”
United States v. Toohey, 63 M.J. 353, 362 (C.A.A.F. 2006). Considering the rea-
sons for the delay, we recognize the Government assigned the court reporter to
several other matters—including the recording of three additional courts-mar-
tial and the transcription of a USAFRICOM investigation—before she com-
pleted the transcription of Appellant’s case. Technical failures resulting in the
loss of portions of transcription and a period of emergency leave for the court
reporter also contributed to the delay. As a result, the transcript was not com-
pleted until 8 January 2018, and the military judge did not authenticate the
record until 13 January 2018. However, once the record was authenticated,
Appellant’s case was processed with reasonable efficiency. We find the delays
in Appellant’s case were not due to neglect or indifference but primarily due to
workload and prioritization decisions which, although less than ideal, were not
of a nature to impugn the perceived fairness and integrity of the military jus-



                                       23
                  United States v. Paquette, No. ACM 39435


tice system. We further note that the delay, although substantial, was not ex-
treme, and that the record includes no specific defense demands for speedy
post-trial processing. Accordingly, we find no due process violation.
   Recognizing our authority under Article 66(c), UCMJ, we have also consid-
ered whether relief for excessive post-trial delay is appropriate even in the ab-
sence of a due process violation. See United States v. Tardif, 57 M.J. 219, 225
(C.A.A.F. 2002). After considering the factors enumerated in United States v.
Gay, 74 M.J. 736, 744 (A.F. Ct. Crim. App. 2015), aff’d, 75 M.J. 264 (C.A.A.F.
2016), we conclude it is not.

                               III. CONCLUSION
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to the substantial rights of Appellant occurred. Arti-
cles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the find-
ings and sentence are AFFIRMED.


                 FOR THE COURT



                 CAROL K. JOYCE
                 Clerk of the Court




                                       24